Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert V. Rodgers appeals from the district court’s order sua sponte granting reconsideration of a prior order and entering summary judgment in favor of the Defendants as to all of Rodgers’ claims. We have reviewed the record included on appeal, including the district court’s opinions, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. In re Rodgers (Rodgers v. Preferred Carolinas Realty, Inc.), No. 5:13-cv-00764-FL, 2016 WL 917317 (E.D.N.C. Mar. 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED